Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 1 of 10




                  2021-14985 / Court: 113




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                           EXHIBIT B-1
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 2 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 3 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 4 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 5 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 6 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 7 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 8 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 9 of 10




                                                         k
                                                        er
                                                        l
                                                    tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un
Case 4:21-cv-01196 Document 1-3 Filed on 04/12/21 in TXSD Page 10 of 10




                                                          k
                                                        ler
                                                    tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                op
              C
             ial
          fic
        of
     Un
